Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	The amendment filed on May 4, 2020 is acknowledgement and all the claims are examined and search patentability.
Claims 1-4, 7-8, 10, 16-25 and 29-33 are currently pending and presented for examination on the merits.
Claims 5-6, 9, 11-15 and 26-28 are cancelled.
	Claims 1, 7-8 and 10 are amended.
In light of the Applicant’s amendments and arguments to the claims all previous rejections are herein withdrawn. Claims 1-4, 7-8, 10, 16-18, 20, 22-25, and 30-33 are allowed.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on May 6, 2020 has been received and considered.
Claims 1-4, 7-8, 10, 16 and 30-33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, August 29, 2018 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 29, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Pallab Singh on March 10, 2021.
--
In claim 17, insert --wherein the microbial organism is Acinetobacter baumannii, Pseudomonas aeruginosa or Staphylococcus aureus— after claim 1.—in line 3.
In claim 18, insert --wherein the microbial organism is Acinetobacter baumannii, Staphylococcus aureus or Pseudomonas aeruginosa— after claim 1.—in line 3.
In claim 20, insert --wherein the infection is Acinetobacter baumannii, Staphylococcus aureus or Pseudomonas aeruginosa— after claim 1.—in line 3.
In claim 22, delete [21] and replace with 20 after claim in line 1.
In claim 23, delete [21] and replace with 20 after claim in line 1.
--
--
Rewritten claim 31:
	31. The composition of claim 4, wherein the bacterial infection is an Acinetobacter baumannii, Pseudomonas aeruginosa or Staphylococcus aureus infection.

	--
	Rewritten claim 33:
	33. The topical formulation of claim 10, wherein the formulation is for administration to a subject with an Acinetobacter baumannii, Pseudomonas aeruginosa or Staphylococcus aureus infection.
	--
	Cancel claims 19, 21 and 29.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art Gruening et al. (US2010/0151029A1) in view of Guthery (US2012/0178731A1).  Gruening et al. in view of Guthery do not anticipate or render obvious a composition comprising zinc pyrithione and silver sulfadiazine wherein the weight ratio between of zinc pyrithione and silver sulfadiazine is from about 1:4 to about 1:2 wherein the total concentration of silver sulfadiazine is about 1% and wherein the total concentration of zinc pyrithione is from 0.25% wt to about 0.5% wt. The cited references do not teach or suggest the unexpected benefit of the specific weight percentages and ratios of zinc pyrithione to silver sulfadiazine. The specific weight percentages and ratios of the composition has unexpectedly higher antimicrobial activity than comparative compositions comprising solely one inventive antimicrobial agent or having other ratios of these two compounds. Applicant has provided evidence demonstration a 25-fold reduction in A. baumannii present on a wound treated with the inventive 1:4 ratio when compared to a wound treated with the non-inventive 1:1 ratio of zinc pyrithione and silver sulfadiazine. A 23-fold reduction in S. aureus on a wound treated with inventive 1:4 ratio of zinc pyrithione and silver sulfadiazine compared to a wound treated with the non-inventive ratio having a greater weight percentage of antimicrobials. 

Conclusion
 Claims 1-4, 7-8, 10, 16-18, 20, 22-25, and 30-33 are allowed.
Cancel claims 19, 21 and 29.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627